Kirby, J., (after stating the facts). It is contended that the facts in this case bring it within the decision in the case of St. Louis, I. M. & S. Ry. Co. v. Wells, 93 Ark. 153, and that the court erred in not directing a verdict for appellant. In that case the injury resulted from the explosion of the feed glass to the lubricator, which was not protected or guarded by any shield or screen, about which there was no complaint and no promise to repair made, and it was held that the servant had assumed the risk. This case differs materially in this: The water glass had been incased or protected with a shield, from which one of the bars was broken or lost, leaving. the glass exposed. Appellee, upon going to work upon this engine, immediately discovered the defective condition of the shield and complained at the time to the engineer that it should be remedied and ought to be protected by a wire screen shield. He was assured that it would be done that day, and continued at work. He later complained again that it had not been done, and received the same assurance that it would be attended to shortly, and on the night of the injury, upon first going to the engine, he discovered that it had not been repaired, immediately complained to the engineer that it had not been, and said if it wasn’t fixed at 12 o’clock that night that he would not longer continue to work upon the engine. He was again assured that it would be attended to, and, upon his returning to the engine after 12 o’clock at night, when he believed, as he said, that it had been repaired, as he was promised it should be, upon striking a match to see how the water was in the boiler, the explosion occurred, injuring his eye permanently, if his claim as to the injury be true, and the jury believed it was. It is not disputed that the promise to repair was made by the engineer, whose duty it was to either make the repairs or to have them done. “The effect of a promise to repair by the master, and of the continuance in his service by the servant, in reliance upon the promise, is to create a new stipulation, whereby the master assumes the risks impendent during the time specified for the repairs to be made. Where no definite period is specified in which the given defects are to be remedied, the suspension of the master’s right to avail himself of the defense of assumption of the risk by the servant continues for a reasonable time. * * * For it can not be said that the servant has voluntarily assumed the risk of the impending danger of working in an unsafe place, or of the use of obviously defective appliances furnished by the master, where the servant has complained to the master of such defective conditions and agrees to and does continue in his service upon the promise of the master within the time specified, or a reasonable time, if none is specified, to restore the place or appliances to normally safe conditions.” St. Louis, I. M. & S. Ry. Co. v. Holman, 90 Ark. 565. Appellee had the right to rely upon this promise to repair without assuming the risk for the time specified, and it was not denied that the promise was made, nor that the injury occurred upon his first use of the appliance after the time in which it was agreed to be repaired had expired and before he could have known that the repairs had not been made and just as he had discovered that fact. The time specified for the making of the repairs can not be said to have expired, so far as relieving him from the assumption of the risk of the danger is concerned under the circumstances of this case, before he had an opportunity to know that the repairs had not been made, even though the hour fixed upon had passed. A. L. Clark Lumber Co. v. Johns, 98 Ark. 218. Finding no prejudicial error in the record, the judgment is affirmed.